           Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 1 of 33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NE}Y YORK
                                                        x
JENNIF'ER BERKELEY CARR,
                                                                      DOCKET NO. 16-CV-
                                   Pløintffi                                 09957


                     -against-
                                                                      Hon. Deborah A. Batts
NEW YORK CITY TRANSIT AUTHORITY, MARVA
BROWI\ AND DAVID CHAN,

                                  Defendønts.




                 MEMORANDUM OF LA\il IN SUPPORT OF'DEFENDANTS'
               MOTION FOR SUMMARY JUDGMENT PURSUANT TO F"R.C.P 56




                                        JAMES B. HENLY
                                 Vice President and General Counsel
                           NE\ry YORK CITY TRANSIT AUTHORITY
                                       Att orney for D efendants
                                  130 Livingston Street, Room 1212
                                    Brooklyn, New York ll20l
                                          (718) 694-38e3




MARIEL A. THOMPSON
Executiv   e   Agency Couns el
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 2 of 33




                                TABLE OF CONTENTS
                                                                                                 Pase

TABLE   OX'AUTHORTTIES                                                                   ............   iii

L      INTRODUCTTON....                                      ¡¡¡¡.¡¡r¡r¡¡¡¡¡¡¡¡        ................1

II.    STATEMENT OF THE UNDISPUTED             FACTS                            .......................1

       A.    PLAINTIFF'S FAILURE TO PROMOTE               CLAIMS...............                 .......2


             1.   The Position of Program Management & Oversight
                  ("PMO")..                                                                             ,2


             2    The Position of Program Management & Analysis
                   (,,PMA")..                                                                            2


       B.    PLAINTIFF'S RETALIATION           CLAIM                            ........................3

III.   SUMMARY JUDGMENT IS \ilARRANTED IN THIS                  CASE                  ..................6

       A.    PLAINTIFF'S FAILURE TO PROMOTE CLAIMS
             MUST BE DISMISSED........                                                         .......,.7

       B.    THE APPLICABLE LAW GOVERNING TITLE VII
             RETALIATION CLAIMS                                                             ..........11


       c.    PLAINTIF'F'S RETALIATION CLAIMS FAIL X'OR A
             NUMBER OF REASONS.........                                           ....................12

             I     Plaintiffs 2014 and 2015 Managerial Performance
                   Reviews ("MPR"s) were not '6materially adverse" as a
                   matter of law, and Defendants otherwise have
                   irrefutably legitimate, non-discriminatory reasons for
                   each MPR Plaintiff received                                           ............13

             ll    PlaintifPs dissatisfaction with her work assignments and
                   Chants work-related criticisms, her disagreement about
                   his staffing decisions in his unit, and her complaints
                   about Division-wide rules and policies as applicable to
                   her, do not amount to actionable claims of retaliation,
                   and Defendants otherwise articulated non-retaliatory,
                   business-related reabons for any of its decisions and po|icies..............18
Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 3 of 33




     lll   The memoranda documenting Plaintiffs work progress
           were not'¡materially adverset', and the 2017 Letter of
           Reinstruction she received amounted to nothing other
           than a warning; Defendants othenvise had legitimate'
           non-discriminatory reasons for these actions, including
           Ptaintiffls progressively poor work performance and
           insubordinate behavior towards Chan......                      .........20

     lv    Brown's decision    in or around April   2017 to decline
           permanent status for Plaintiff in the civil service title of
           "Administrative Staff Analystt' was not "materially
           adverse", was entirely unrelated to Plaintiffs September
           2014 complaint, and was otherwise irrefutably legitimate
           and   non-discriminatory...........                            ...,......21


     v     Plaintiffs complaints about Chan's    purportedly
           demeaning tone, and mânagement and communication
           style do not amount to actionable claims and he

           ::::î:::i::    :::::::::::::::*:::T:::*                                 2t


D.   PLAINTIF'F''S HOSTILE \ryORK ENVIRONMENT
     CLAIM F'AILS.....

E.   PLAINTIF'F'S CLAIMS UNDER 42 U.S.C. $$ 1981 and
     1983 MUST BE DISMISS8D..............                                 ..........24




                                     l1
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 4 of 33




                                        TABLE OF AUTHORITIES

Cases                                                                            Pages

Alfono v. Costello,
          294   F   .3d 365 (2d Cir. 2002)...                                       23


Ali   v. Mount Sinai Hosp.,
         No. 92 Civ.6129 (JGK) NG), 1996 U.S. Dist. LEXIS 8079,
          at*22-23 (S.D.N.Y. Jvn. 12,1996)                                          22

Alston v. N.Y. City Transit Auth.,
        14 F. Supp. 2d 308, 313-14 (S.D.N.Y. 1998)                                  22

Alvarado v. Metro. Transp. Auth',
       No. 07, Civ. 3561 (DAB), 2012 U.S. Dist. LEXIS 48530 (S.D.N.Y. 2012)...      10


Andersonv. Cahill,
       417 F. App'x 92 (2d Cir. 2011)                                               24

Andersonv. New York,
       614 F. Supp. 2d 404,424 (S.D.N.Y. 2009)........'..                           24

Backv. Hastings on Hudson Union Free School District,
       365 F.3d 107, 122 (2d Cir. 2004).......'..'.                                 25


Benjamin v. Metro. TransP. Auth',
      No. 07-cv-3561(DAB),2012 U.S. Dist. LEXIS 110680 (S.D.N.Y. August 2,2012).....23

Berry v. Empire Homes Servs. LLC,
       No. CV-06-2354 (DGT) 2010 U.S. Dist. LEXIS 25363,
        *36-40 (E.D.N.Y.2010)                                                       l4

Brownv. Snow,
      No. 02 Civ. 7985 (GEL), 2006 U.S. Dist. LEXIS 10251
      (S.D.N.Y. Mar. 13, 2006)                                                      l8

Burlington N. & Santa Fe Ry. Co. v. l[lhite,
        548 U.S. 53, 68 (2006).                                                    .11

Byrnie v. Town of Cromwell Bd. of Educ.,
       243 F .3d93, I 03 (2d Cit. 2001)......'.....                                  8


Castro v. New York City Bd. of Educ. Personnel,
       1998 U.S. Dist. LEXIS 2863,
       No. 96 Civ. 6314 (MBM)(S.D.N.Y. }ldat.12,1998)       '
                                                                                    2l
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 5 of 33




Cases                                                                     Pages

Chanv. NYU Downtown Hosp.,
      No. 03 Civ. 3003 (RMB),2006 U.S. Dist. LEXIS 98887,
      *24-27-9 (S.D.N.Y. Feb. 14,2006)                                       20

Chen-Oster v. Goldman, Sachs & Co.,
      785 F. Supp. 2d394,408 (S.D.N.Y.201l)                                  10


Clark Cty. Sch. Dist. v. Breeden,
       532 U.S. 268,273-74 (200r)......                                      t6

Coffed v. Xerox Corp.,
       No. 07-CV-6114 CJS,2009 U.S. Dist. LEXIS 84014,
       * 36-37 (Vi.D.N.Y. 2009)                                              22

Coxv. Onondaga County Sheriff's Dep't,
      760 F.3d 139, 145 (2d Cir. 2014),...                                   t2

Cunningham v. ConsoiL Edison, Inc.,
      No. CV-03-3522 (CPS),2006 U.S. Dist. LEXIS22482,
        *55 (E.D.N.Y. Mar. 28,2006)..                                       .14

Curtis v. Airborne Freight Corp.,
        87 F. Supp. 2d234, 250-51 (S.D.N.Y. 2000).                           23

Davies v. N.Y.C. Dep't of Educ.,
       563 Fed. Appx: 818, 820 (2d Cir. 2014).                               15


DeMarco v. Holy Cross High Sch.,
      4 F.3d 166,170-71 (2dCír.1993)                                         23

Desir v. Bd. of Co-op. Educ. Servs. (BOCES) Nassau CnA.,
         803 F. Supp. 2d 168, 178 (E.D.N.Y. 201 1),
       . qff' d, 469 F . App'x 66 (2d Cir. 2012).                            10


FDIC v. Great Am. Ins. Co.,
        607 F.3d 288,292 (2d Cir. 2010)....,....                              6

Field v. Tonawanda City School District,
        604 F. Supp. 2d 544, 567 (W.D.N.Y. 2009)                             24

Fincher v. Depository Trust and Clearing Corp.,
       604 F.3d 7 12, 720 (2d Cir. 201 0)..............                      11


Fosenv. New YorkTimes,
      No. 03 Civ. 3785 (KMKXTHK),2006 U.S' Dist. LEXIS 75662,
       *15, fn5 (S.D.N.Y. Oct. 11,2006)                                       8
           Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 6 of 33




Cases                                                                             Pages

Galabya v. New York City Bd. of Educ,
       202 F.3d 636, 640 (2d Cir. 2000).....

Galdieri-Ambrosini v. Nat'l Realty & Dev. Corp.,
        1 36 F.3d 27 6, 292 (2d Cir. I 998).........                                    T6


Garrett v. Garden City Hotel, Inc.,
       No. 05-CV-0962 (JFBXAKT),2007 U'S. Dist. LEXIS 31106,
        at*69-71(E.D.N.Y. Apr. 19, 2007)                                                t4

Gordonv. N.Y.C. Bd. of Educ.,
      232F.3d 111, 117 (2dCir.2000).                                                    t2

Gross v. FBL Fin. Servs., Inc.,
                                                                                         7
       1557 U.S. 167,t76 (2009)...

Hiclcs v. Baines,
         593 F.3d 159, 170 (2d     Cir.20l0)                                       ..   t2

Hill                     No. 14-CV-9S09 (CM) 2016 U.S. Dist. LEXIS 54114,
       v. Bloomberg, L.P.,
          *38-39 (S.D.N.Y. April20, 2016)                                               10


Int'l Healthcare Exch., Inc. v. Glob. Healthcare Exch.,LLC,
          470 F. Supp. 2d 345, 357 (S.D.N      .Y. 2007)'.'                             I7

Johnsonv. N.Y.C. Dep't of Educ.,
      39 F. Supp . 3d 314,324 (E.D.N .Y.2014)                                           15


Josephv. Leavitt,
      465 F.3d 87, 9t (2d Cir. 2006)............                                        20

Kellmanv. Metro,
      No. 07 Civ. 3561 (DAB), 8 F. Supp. 3d 351, 375 (S.D.N.Y. March 26,2014)..          I
Kleinv. N.Y. Univ.,
          786 F. Supp. 2d 830, 846 (S.D.N.Y. 201 1).......'..'..........'               13


Leehim v. New York City Dep't of Educ.,
      No. 17 Civ. 3838 (PAE), 2017 U.S. Dist. LEXIS 192747,
       *11 (S.D.N,Y. Nov. 21,2017)                                                      2t

Lucenti v. Potter,
        432F. Supp. 2d347,362 (S.D.N.Y. 2006)...                                        24

Lucenti v. Potter,
        432F. S.tpp. 2d347,363-364 (S.D.N.Y. 2000)..                                    20



                                                       ll
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 7 of 33



Cases                                                                                   Pages

Mackv. JP Morgan Chase Bank,
      NA, No. l2-CV-8181 (DAB),2016 U.S. Dist. LEXIS 44832,
      *22-23 (S.D.N.Y. March 24,2016)                                                      10


Martinez v. N.Y.C, Dep't of Educ.,
       No. 04-CV-2728 (LTSXDFE),2008 U.S. Dist. LEXIS 41454,
       at * 40 (S.D.N.Y. lll4ay 27, 2008)                                                  22

Martinez-Santiago v. Zurich N. Am. Ins. Co.,
       No. 07 Cív.8676 (RJH), 2010 U.S. Dist. LEXIS 4246,
       *37-38 (S.D.N.Y. Jan. 15,2010)                                                      13


McDonnell Douglas Corp. v. Green,
     41 1 U.S. 7e2 (1973)                                                                   7

McPherson v. N.Y. City Dep't of Educ.,
      457 F.3d2ll,216 (2nd Cir. 20016)..                                                   22

Mitchell v. Metro. Transit. Auth. Capital Constr. Corp.,
       2018 U.S. Dist. LEXIS 119223, *38-40 (S.D.N.Y. 2018)...........'....'.'.......      20

Nicastro v. Runyon,
       60 F. Supp .2d     l8l,l86   (S.D.N.Y. 1999) .......                                20

Pattersonv. County of Oneida, New York,
       37 5 F .3d 206, 224 (2d Cir. 2004).,.                                               25

Monellv. Dept. of Social Servs.,
        436 U.S. 658, 694 (1978)...............                                          ..25

Rascov. BT Radianz,
      No.05 Civ.7147,2009 U.S. Dist. LEXIS 21540,
      at * 47 (S.D.N.Y. Mar. 17, 2009)                                                     24

Setelius v. Nat'l Grid Elec. Servs. LLC,
        No. I l-CV-5528,2014 U.S. Dist. LEXIS 134789,
        201 4 WL 47 7 397 5, at * 20 (E.D.N.Y. Sept' 24, 201 4)                            t7

Stembridge v. City of New Yorþ
       88 F. Supp .2d276 (S.D.N.Y. 2000)...                                                20

Tepperwien v. Entergt Nuclear Operations, Inc.,
      663 F.3d 556, 570 (2d Cir. 201 1)............'.                                      t3

Thornley v. Penton Publ'g Inc.,
       I 04 F. 3d 26, 29 (2d Cir. 1997).................                                   15



                                                       lll
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 8 of 33




Cases                                                                               Pages

Tillery v. N.Y. State Offìce of Alcoholism & Substance Abuse Servs.,
                                                              *1 (2nd Cir. 2018).
        739 Fed. Appx 23,24,2018 U.S. App. LEXIS 17139,

Univ. of Tex. Sw. Med. Ctr. v. Nassar,
        I 33 S. Ct. 2517, 2534 (2013).................                                 t2

Villav. City of New York,
        No.,09-CV-7400 (DAB) 135 F. Supp. 3d 105, ll9-120,
        2015 U.S. Dist. LEXIS 131633, *22-23 (S'D.N.Y.2015)

Villar v. City of N.Y.,
        135 F. Supp. 3d 105, 137 (S.D.N.Y. 2015)                                       24


Weinstock v. Columbia Univ.,
       224 F.3d 33, 42 (2d Cir. 2000).                                                  7


Whidbee v. Garzarelli Food Specialties, Inc.,
        223 F.3d 62, 68-69 (2d Cit.2000) .....                                         25


Wright v. Goord,
       554 F.3d 255,     27   4 (2d Cir. 2009)'......'                                 15




                                                         IV
           Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 9 of 33




                                              I.
                                        INTRODUCTION

       Defendants New York      Cþ   Transit Authority ("T4"), Marva Brown ("Brown") and David

Chan ("Chan") submit this memorandum in support of their motion for summary judgment on all

of plaintiff Jennifer Berkeley-Carr's claims. While Plaintiff has proffered a litany of complaints

against her managers Defendants Brown and Chan in this action, the undisputed record reveals no

evidence whatsoever of unlawful discrimination or retaliation, and no genuine dispute as to any

material   fact. In fact, this case amounts to nothing more than Plaintifls   subjective disagreement

with the legitimate, non-discriminatory business decisions of her managers, and her related

personnel and work-related grievances that have been routinely excepted from judicial scrutiny.

Summary judgment is warranted.

                                                  II.
                         STATEMENT OF THE UNDISPUTED F'ACTS

       Plaintiff is a 63-year-old African-American female of Caribbean descent, currently in the

title of Director, Telecommunications & Systems in the TA's Division of Capital Programs,

Department of Subways ("Capital Programs"). In this action, Plaintiff alleges that her long-time

manager Marva Brown, Vice President       & Chief Officer of Capital Programs, who is a 59 year-old

African-American female of Caribbean descent, discriminated against her on the basis of her age,

race and gender by not selecting her for two positions for which Plaintiff applied in 2013   and20l4

(seeExA, Complaint).

        Plaintiff concedes that two years prior to the hiring decisions at issue, Brown promoted her

into her current position by creating for her the new title of Director, Telecommunications &

Systems and giving her al2%oraise (see, inter    alia,Pl. Dep., Ex B at 53; Ex P). Not-withstanding,

and despite testifuing to their good prior working relationship (Ex B at 108:8-10), Plaintiff now
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 10 of 33



challenges as unlawful Brown's subsequent decisions to appoint two slightly younger but longer-

standing TA employees Joseph Dilorenzo (aged 54) and Defendant David Chan (aged 55) to two

"Senior Director" positions for which she applied. Ex A. Brown testified that while Plaintiff was

qualified for both positions, Dilorenzo and Chan were the best candidates for the jobs (see Ex C

aI26-30; Ex's S and Y).

       A. PLAINTIF'F''S F'AILURE TO PROMOTE CLAIMS
       i.      The Position of Program Management & Oversight (í'PMO")

       The first hiring decision Plaintiff complains about was for the position of Senior Director,

Program Management      & Oversight ("PMO"). The selected candidate would         be reporting directly

to Brown, and would be in charge of managing and coordinating the capital program for tunnel

lighting, line structures and line equipment (Ex         Q). An interview   panel was created for this

position, which included a representative from Human Resources and three Senior Directors in

Capital Programs, including Amy Kaufman, Plaintiffls direct supervisor atthe time (Ex R).

       Following interviews, the members of the panel recommended four internal candidates to

Brown: Joseph Dilorenzo, Frar,z Polycarpe, Plaintiff and David Chan, though Plaintiff was

reportedly not anyone's top choice (see Ex C at 35, 42, 52 Enata sheet Ex G; Kaufman Dec.).

Following second interviews of all four candidates, Brown ultimately selected Joseph Dilorenzo

for the job. Id. at 35:15; 42:4 (Errata sheet); Ex   S.   Dilorenzo has been with the TA since 1989,

had years of relevant experience in stations and infrastructure (Ex S), and Brown had supervised

him directly in Capital Programs when she was a Senior Director (Ex C at 26-28). Brown

explained that his experience, interview, and his technical background in architecture, which was

important to her in filling this position, made him the best candidate for this position (id.).




                                                     2
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 11 of 33




        ii.     The Position of Program Management & Analysis ("PMA")

        In2014, when Plaintiff s supervisor Amy Kaufman left the TA, Plaintiff applied for the

vacant position of Senior Director, PMA (Ex's W,        X).   The selected candidate would be reporting

to Brown and would be responsible for, among many things, overseeing all analysis for the

Communications     &   Systems, and Elevators   &   Escalators program areas.       Id' The interview
panelists for this position were Deborah Chin, a Manager in Capital Program Management with

whom plaintiff had worked with closely, Jennifer Franceschini, Director of Client Services in

Human Resources, and     Brown. SeeExG; Chin        and Franceschini Dec.'s. The panel ranked Chan

as their top candidate, andBrown selected Chan.         Id.   Deborah Chin specifically did not believe

that plaintiff had the "right temperament" to advance to the next level or that they could work well

together. Chan has been with the TA since 1987 and had many years of relevant experience in the

TA,s Division of Car Equipment overseeing the Capital Budget Capital Program.           S¿e   Ex's N and

y.   Further, he hás an electrical engineering background, which Brown believed was very valuable

for this area. Ex C at28-29,20-25. Brown testified that Chan's resume, technical background, his

strong interview and references made him the best candidate for the job. Id.

        B.      PLAINTIFF'S RETALIATION CLAIM

         Upon learning that she did not get the PMA job for which she applied, Plaintiff complained

to Brown's boss and asked for a reassignment out of Capital Programs, and she also filed              an


internal complaint with the TA's Department of Equal Employment Opportunity                   & Diversity

(.,EEO,') on Septemb er 29,20!4, challenging Brown's hiring decisions and attempting to halt the

hiring process for Chan (see Ex's F, CC), who became her new direct manager' She also

complained to EEO in October 2014 that Brown's alleged failure to personally inform her about

Chan's appointment was retaliatory (Ex DD), and in February 2015 complained that Chan sent her



                                                    J
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 12 of 33




work-related e-mails that were retaliatory (Ex FF), though she did not raise these concerns with

Chan   or Brown themselves. Plaintiff specifically          complained that Chan's e-mails were

disrespectful and said things like "come see me" instead of "can you come see me?"            Id.   Plaintiff

admits that she was "frustrated" and "arrgty" over Chan's appointment(see               Dep., Ex B at 337),
                                                                                  fl.
and that she said to Chan upon his introduction wherein he expressed excitement to work with her,

"Don't worry I won't be here when you get here" (id. at 136:1-3).

       Plaintiff thereafter strongly objected to a Managerial Performance Review ("MPR") Chan

gave her on May 20,2015 for the year 2014, nearly 8 months after her September 2014 complaint,

as retaliatory (Ex    KK, JJ). This review was an overall "Good", with five "Goods" and two

"Marginals" in the areas of "Team and Interpersonal Skills" and "Problem-Solving" (see Ex's KK,

LL, NN). The review was based in part on the input from Plaintiff s prior manager Kaufman, who

supervised Plaintiff from January to May 2014, and had relayed to Chan challenges she faced with

PlaintifT, such as, among other things, Plaintifls increasing uncooperativeness and failure to keep

Ka.ufman updated on work-related matters (see generally Kauffman Dec.; Ex OO; Ex                 T).   Chan

experienced similar challenges with Plaintiff in the first 2.5 months of his       job.    Plaintiff admits

that she has "no proof'to support her retaliation claim, but "surmised" that Chan must have been

informed about the September 2014 complaint she filed against Brown (Pl Dep., Ex B, 225:12-25;

226:l-7). Plaintiff   testiflred that the first time she informed Chan about   filing   a complaint against


him was on June 4,20l5,when she objected to the 2014 MPR and told him she intended to file a

complaint against him with EEO (id. at 162:15-25); Ex JJ.

       Plaintiff   s 2015 MPR, administered    in or around April 2016 was another overall "Good",

withthree "Marginals", withthe addition of "OrganizingandPlanning Skills" (seeExOO). Chan's

review was the result of documented instances of missed deadlines on projects for which Plaintiff



                                                    4
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 13 of 33




had already been given generous deadlines, such as, among other things, an assignment she

received in May 2015 to lead       a   task force to revamp a template Operating Impact Budget statement

for Subways and Buses (Ex PP). Plaintiff proffered excuses such as "she has no affiliation with

the Department of Buses", and said she missed her deadline on December 18, 2015, because did

not obtain concunence from Buses, complainingthat she should not have to go in-person to get a

sign off on this project    -   this was unacceptable to her managers.   Id.   For the year 2016, Plaintiff

received an overall "Needs Improvement" pursuant to a new rating system (Ex SS), as a result            of

her progressively worse work perfoÍnance (e.g., leaving for the day before an assignment was

completed compelling Chan to stay late and finish it for her), and based on continued inappropriate

conduct towards Chan, which included being openly hostile towards him, raising her voice and

accusing him   of "harassing" her and "hiding behind buckslips" when he assigned her work,

corrected her work, or monitored her work progress (Ex SS).

       Plaintiff also received      a "Needs   Improvement" review for the year 2017, issued in January

2018 (UU), which was based on, among other things, her continued disregard for deadlines, e.g.,

(failing to complete   a   time-sensitive task) and her continued,disrespectful behavior towards Chan,

culminating in a disrespectful outburst in front of other employees. See Ex             TT. In or around
March 2017, nearly three years after PlaintifPs complaint against her, Brown declined to approve

Plaintiff for permanent status in the competitive civil service title of "Administrative Staff

Analyst" in Capital Programs, a title for which Plaintiff had taken and passed a civil service

examination, as a result of Plaintiff s performance and also to give her the opportunity to explore

other areas, having said she was unhappy in Capital Programs (Ex Cat              363).   Plaintiff has not

been demoted, suspended, or subject to any reduction in pay or benefits or material change in

responsibilities following her complaints. Moreover, in the immediate years following her



                                                        5
       Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 14 of 33



complaints (2015 artd20l6),Plaintiff s salary increased by 54,232 (from $104,733 to $108,965     -
Ex L) as a result of being eligible for General Wage Increases based on her satisfactory reviews

(l.tN). Though Plaintiff complains about a number of work-related issues, such      as purportedly

"unrealistic" work assignments, lack of support, being moved out of an office, and vacation request

denials, in her deposition, she discusses several assignments she was given over the course of

several years, and the lengthy amount of time she took to complete them (e.g., 8-9 months). She

acknowledges the assistance she was actually provided by the Analysts in Chan's group, despite

them not being her "direct reports" (see e.g., Pl Dep., Ex B at 183;209-210). She acknowledges

Brown's Division-wide policy regarding vacation that at least one Director or Senior Director be

present at all times in a given area, and her timekeeping records show that she took approximately

72 days of vacation from October 2014-June 2017 (Ex WW). Plaintiff acknowledges that at her

managerial Grade level, she is not entitled to an office, but rather, a Manager's Bay, where she

currently sits (Ex XX), and that she was removed from an offtce that she temporarily occupied

when someone in a higher Grade Level came in'and had priority over her (Ex B at 89-90).

                                               III.
                SUMMARY JUDGMENT IS WARRANTED IN THIS CASE

       As this Court articulated in Villa v. City of New York,No.,09-CV-7400 (DAB) 135 F.

Supp. 3d 105, 119-120,2015 U.S. Dist. LEXIS 131633, *22-23 (S.D,N.Y. 2015), citing, FDIC v.

Great Am. Ins. Co.,607 F.3d 288,292 (2d Cir.2010), on a motion for summary judgment, when

the moving party has documented particular facts in the record, "the opposing party must come

forward with specific evidence demonstrating the existence of a genuine dispute of material fact."

Establishing this requires going beyond the allegations of the pleadings, as the moment has arrived

"to put up or shut up." Id., quoting,Weinstockv. Columbia Univ.,224F.3d33,41 (2dCir.2000)



                                                 6
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 15 of 33




(citation omitted). In this case, Plaintiff cannot put up sufficient evidence to convince       a reasonable


juror that she has been the subject of unlawful discrimination or retaliation'

A.      PLAINTIFF''S F'AILURE TO PROMOTE CLAIMS MUST BE DISMISSED

        As   a   threshold matter, it is undisputed that Plaintiff was informed she was not selected for

the pMO position on February 3,2014 (Ex 1,         fpl,32; Ex 5 at 73 l'7).      She alleges that she filed


a complaint      with the EEOC on May ll,20l5,more than 300 days later, yet continues to pursue

this claim in this action. These claims must now be dismisse d (see 42U.5.C. $ 2000e-5 (e) (1)),

and are otherwise completely baseless.

        Claims under Title VII and Section 1981 are analyzed under the burden shifting scheme

set forth in McDonnell Douglas Corp. v.       Green,4l     l   U.S. 792 (1973). First, Plaintiff must show

by a preponderance of the evidence that: (1) she is a member of a protected class; (2) she is

qualified for her position and was satisfactorily performing her duties; (3) she suffered an adverse

employment action; and (4) the circumstances give rise to an inference                  of   discrimination.

ll'einstockv. Columbia (Jniv.,224F.3d33,42 (2dCir.2000).t Upon the Defendants' articulation

of such a non-discriminatory            reason   for the       employment action, the presumption of

discrimination arising with the establishment of theprimafacie case drops from the picture, and

for the case to continue, the plaintiff must then come forward with evidence that the defendant's

proffered, non-discriminatory reason is a mere pretext for actual discrimination'. Id.

        plaintiff cannot make gut a prima facie case: plaintiff cannot remotely                      present


circumstances giving rise         to an inference of       discrimination,   let alone refute   Defendants'


obviously legitimate, non-discriminatory reasons for selecting Dilorenzo and Chan for the two



 r'A claimant bringing suit under the ADEA must further        demonstrate that age was not just a
 motivating factor behind the adverse action, but the "but-for" cause of it. Gross v. FBL Fin. Servs',
 lnc.,557 U.S. 167, 176 (2009).
                                                       7
           Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 16 of 33



                       'When
positions at issue.            asked what the basis for her claims were during her deposition, she

asserted at times that the decisions were more about age discrimination and at other times that

race and sex played a role (see e.g.,Pl. Dep. at 81,    361). Plaintiff   has since alleged to this Court


that her claim is based on "age discrimination", appatently abandoning her claims of race and

gender discrimination (Docket No. 45). However, Dilorenzo and Chan are aged 54 and 55 and

are thus members of the same protected category as       her. Moreover, Brown, the decision-maker,

is in all the same proteoted classes as Plaintiff. See, e.g., Fosen v. New York Times, No. 03 Civ.

3735 (KMKXTHK), 2006 U.S. Dist. LEXIS 75662, 15, fn5 (S.D.N.Y. Oct. I 1,2006) (noting
                                            *


that any inference of discrimination is undermined by the fact that the decision-makers belonged

to the same protected class as the plaintiff). When asked whether she ever heard Brown say

anything derogatory about anyone's age, race or gender, either directed at her or in general,

Plaintiff responded "no" (Ex B at 83, 95,99).

           plaintiff does not argue that she was "more qualified": Plaintiff admittedly had no

knowledge of Dilorenzo or Chan's qualifications, prior work perfoffnance, background or

experience, and did not argue in substance that she was "more qualified" than them. Pl. Dep, Ex

Bat67;86:ll7-121. AsthisCourtstatedinKellmanv.Metro,No.243,SF.Supp.3d35I,3T5

(S.D.N.Y. March 26,2014), citing, Byrnie v. Town of Cromwell Bd. of Educ.,243 F'3d 93,               103


(2d Cir. 2001), a plaintiff who "seeks to prevent summary judgment on the strength of                   a


discrepancy in qualifications ignored by an employer" must have "credentials...so superior to the

credentials of the person selected for the job that 'no reasonable person, in the exercise of

impartial judgment, could have chosen the candidate selected over the plaintiff for the
                                                                                        job in

question.',' That is clearly not the case here. Both Chan and Dil-oret:v;ohadrespectively l3 and

I   I   more years of experience at the TA than PlaintifT, other relevant experience, educational



                                                    8
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 17 of 33




backgrounds with technical degrees (which Plaintiff does not have), and strong performances at

their interviews. Regarding the PMO position, while Plaintiff claims she "heard" that she was

one of the top two candidates recoÍìmended by the panel, she admits that she does not know how

she ranked or whether she was one     of the top two recommended by three of the panelists (id' at

77), and indeed she was not. Plaintiff even conceded that another candidate,Frantz Polycarpe,

was more qualified than she (id. at 83:1-4).

       When asked whether she believed she was more qualified than Chan, Plaintiff initially

stated that she "does not   know" whether Chan was qualified (id. at       ll9-l2l),   but that she knew

she was qualified, and stated that she knew that he did not receive "Excellent reviews in the area

of Communications." (id. at    ll7-l2l).    It is not disputed that Plaintiff was qualified. However,

the fact that Brown placed more emphasis on factors other than Plaintiffls tenure in her position

was a legitimate business judgment. See Byrnie,2;43 F.3d at 103 (internal citations omitted)("Our

role is to prevent unlawful hiring practices, not to act as a 'super personnel department' thal

second-guesses employers' business          judgments."). Plaintiff concedes she had worked

"extensively" with Deborah Chin, one of the panelists who interviewed her for the PMA position

(105), and yet Chin did not recommend her for the job based on her firsthand experience and belief

that plaintiff lacked the temperament for the job and that they would not work well together (Chin

Dec). When Plaintiff was     asked   why   she believes the decision was   unlawful she testified "Chan

is a younger Asian male" without proffering any additional reasons. (Ex 6 at 8l-112).

        Same   Actor: Seriously undermining Plaintiff s entire claim is the fact that Brown advanced

Plaintiff herself (53, 87-88), merely two years before the hiring decisions with which she takes

issue, giving her a l2%o raise and a new titIe. See, e.g., Mack v. JP Morgan Chase Bank, N,4, No'

12-CV-8181 (DAB), 2016 U.S. Dist. LEXIS 44832,
                                               *22-23 (S.D.N'Y. March 24,



                                                    9
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 18 of 33




2016)(manager's decision       to promote Plaintiff       severely undermined the force    of Plaintiffs

argument that his discriminatory animus was behind the subsequent decision to terminate her).

PlaintifPs conclusory testimony that she has not "seen" Brown promote, specifically, a 62 year

old African-American female to be her direct report, is legally unavailing.

         Pattern and practice theory procedurally and substantively improper: Further, Plaintiffls

reliance on unsupported, self-serving testimony that Brown's promotional practices are generally

discriminatory and that she heard others felt that way too (e.g., 94-95;           l2l;   203d), is both

procedurally improper in this case (see Alvqrado v. Metro. Transp. Auth., No. 07, Civ. 3561

(DAB), 2012IJ.S. Dist. LEXIS 48530 (S.D.N.Y. 2012), quoting Chen-Oster v. Goldman, Sachs

& Co.,785 F. Supp. 2d394,403 (S.D.N.Y. 2011)), and             has otherwise been directly refuted   with

evidence. Since Brown's appointment as Vice President & Chief, overseeing 32-38 budgeted

positions (Ex O), she has made concerted efforts to increase diversity in her group, including hiring

and/or promoting 14 African-American employees, approximately 16 employees over the age                of

50, approximately five (5) over 60, and approximately 33 female employees (ExZ, supported by

TA 3601-3787).     See   Desir v. Bd. of Co-op. Educ. Servs. (BOCES) Nassau Cnty.,803 F. Supp. 2d

168, 178 (E.D.N.Y.       20ll), aff'd,   469 F. App'x 66 (2d Cir.20l2)(self-serving testimony solely

from Plaintiff about what an unnamed employee told [her] is hearsay and thus inadmissible).

         The Court in    Hitl v. Bloomberg,L.P., No. l4-CV-9809 (CM)           2016 U.S. Dist. LEXIS

54114, *38-39 (S.D.N.Y.      April 20, 2016)(internal citations omitted) aptly described this   scenario:


"[a] classic example of the faulty logic that plaintiffs often use in employment discrimination

cases:   "I am a member of a protected      class; something bad happened to me at work;    it must have

happened because    I am a member of that protected class." PlaintifPs failure to promote claims

should be summarily dismissed.



                                                     l0
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 19 of 33



B.      THE APPLICABLE LA\ry GOVERNING TITLE VII RETALIATION CLAIMS

        The same faulty logic applies to Plaintiff s retaliation claims, which are predicated on an

implausible and self-sçrving theory, with admittedly "no proof? (Pl Dep., Ex B at 226), that

immediately following her September 2014 complaint against Brown, Brown conspired with

Chan, Plaintiff s new supervisor, to retaliate against her and create a hostile work environment for

her. Retaliation claims under Title VII and l98l     are reviewed under the burden-shifting approach


of McDonnell Douglas. Fincher v. Depository Trust and Clearing Corp.,604 F.3d 712,720 (2d

Cir. 2010). Under the first step of the McDonnell Douglas framework, "the plaintiff must adduce

evidence sufficient to permit a rational trier of fact to find: 1) participation in a protected activity;

2) the defendant's knowledge of the protected activity; 3) an adverse employment action; and 4) a

causal connection between the protected activity and the adverse employment actíon." Id.

        With regard to the third element, the U.S. Supreme Court has made clear that a plaintiff

alleging retaliation "must show that a reasonable employee would have found a challenged action

materially adverse   ..."    See Burlington    N. & Santa Fe Ry. Co. v. White,548 U.S. 53,              68

(2006)(emphasis added). An "alleged adverse employment action must be viewed from the

perspective of the reasonable employee, because [Title      VII's]   standard for judging harm must be

objective' to avoid 'the uncertainties and unfair diserepancies that can plague      a   judicial effort to

determine a plaintiffs unusual subjective    feelings."' Id. at 68-69. Preserving the principal that

that fanti-discrimination laws] 'do not set forth a general civility code for the American worþlace"

(id. at 68), the court cöntinued:

        V/e speak of material adversity because we believe it is important to separate significant
        from trivial harms. . . . An employee's decision to report discriminatory behavior cannot
        immunize that employee from those petty slights or minor annoyances that often take place
        at work and that all employees experience. . . And normally petty slights, minor
        annoyances, and simple lack of good manners will not [suffice to establish material
        adversityl.


                                                   ll
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 20 of 33



          V/ith regard to the fourth element,   a   plausible inference of a causal connection can be drawn

either   "[i] indirectly, by showing   that the protected     activþ   was followed closely by discriminatory

treatment, or through other circumstantial evidence such as disparate treatment                     of fellow

employees who engaged in similar conduct; or [ii] directly, through eviderìce of retaliatory animus

directedagainsttheplaintiffbythedefendant."             Hiclcsv.Baines,593F.3d159,170(2dCir.2010),

citing Gordonv. N.Y.C. Bd. of Educ.,232 F.3d            1ll,ll7    (2dCir.2000).

          Once Defendants have articulated legitimate, non-discriminatory reasons for each of its

actions, the plaintiff "must establish that his or her protected activity was a but-for cause of the

alleged adverse action by the employer" for his or her Title           VII claim to survive. See Univ. of Tex.

Sw.   Med. Ctr. v. Nassar,l33 S. Ct.2517,2534 (20t3). "The employee at all times bears the

burden of persuasion to show a retaliatory motive." Cox v. Onondaga County Sheriff's Dep't, 760

F.3d 139, 145 (2dCir.2014).

C.        PLAINTIF'F''S RETALIATION CLAIMS F'AIL X'OR A NUMBER OF REASONS

           The record contains no direct or indirect evidence suggesting that any of Plaintiffls

assignments, MPRs or work memoranda were directed at dissuading her from making complaints

of discrimination, rather than at ensuring that she complete her assignments and perform her job

in a timely and accurate fashion, and that she comply with the TA's general work rules and

policies. In fact, despite a number of instances in which Plaintiff missed deadlines on important

projects, resisted assignments by her managers and was outright insubordinate, Plaintiff was not

the subject of any formal discipline, reduction in pay or material responsibilities, and her managers

made continual efforts to try to improve her performance and resolve personality conflicts See

Galabya v. New York City Bd. of Educ,202F.3d 636, 640 (2dCir. 2000).




                                                         t2
       Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 21 of 33




   t         PlaintifPs 2014 and 2015 Managerial Performance Reviews ("MPR") were not
             r,materially adverse" as a matter of law, and Defendants otherwise have
             irrefutably legitimate, non-discriminatory reasons for each MPR Plaintiff
             received

       It is well established    that Plaintiff,s "[s]ubjective, personal disappointment" with

performance reviews that do not materially affect her employment is "not sufficient to state an

adverse action."   Kleinv. N.Y. (Jniv.,786 F. Supp. 2d830,846 (S.D.N.Y. 2011).

       2014 Review:

       First, the 2014 rcview Plaintiff received in May 2015 would not have deterred areasonable

employee from oomplaining about discrimination. Plaintiff s 2014 review was an overall "Good",

containing 5 "Goods" and2 "Marginals". Ex FF. Brown's requested language, adopted by Chan,

that*Iwill   continue us to work with Jennifer to further develop her management skills, increase

product knowledge of the overall projects in Comms and Elevator and Escalator Program atea",

cannot reasonably be construed to be retaliatory or deterrent in nature. Ex    HH.   See Martinez-

                                                                                      *37-38
Santiago v. Zurich N. Am. Ins. Co.,No. 07 Civ.8676 (RJH), 2010 U.S. Dist. LEXIS 4246,

(S.D.N.Y. Jan. 15, 2010)      ("4   reasonable employee would not be dissuaded from         filing   a


discrimination complaint merely because her supervisor gave her constructive employment-based

criticism."); see Tittery v. N.Y. State Offrce of Alcoholism &   Substqnce Abuse Servs., 739 Fed.

Appx 23,24,2018 U.S. App. LEXIS 17139, *1        (2nd   Cir. 2018) (lukewarm criticism at the end of

an otherwise positive review would not "deter a reasonable employee from complaining"). Even

assuming these comments or the "Marginal" ratings were forms           of criticism, it is clear   that

"criticism of an employee (which is part of training and necessary to allow employees to develop,

improve and avoid discipline) is not an adverse employment action." Tepperwien v. Entergt

Nuclear Operations, hnc.,663 F.3d 556, 570    (2dCir.20ll) (intemal    quotations removed).




                                                l3
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 22 of 33



        Second, Plaintiff cannot demonstrate a causal cônnection between her protected activity            in

September 2014, and the 2014 MPR she received on May 20,2015,               I   months latef . See Garrett

v. Garden City Hotel,lnc., No. 05-CV-0962 (JFBXAKT),2007 U.S. Dist. LEXIS 31106, aI*69-

71 (E.D.N.Y. Apr. 19,2007) (gap of more than two months was too long to support an inference

of causal link)(collecting cases); Cunningham v. Consol. Edison,lnc., No. CV-03-3522 (CPS),

2006 U.S. Dist. LEXIS 22482, at *55 (E.D.N.Y. Mar. 28, 2006) ("a passage of two months

between the protected activity and the adverse employment action seems to be the dividing

line")(collecting cases). Further, Plaintiffs admittedly unsupported testimony that Brown

conspired with Chan or encouraged him to "retaliate" against her by giving her "Marginal" ratings,

is seriously belied by the undisputed facts that: 1) this MPR was drafted by Chan (not Brown)

based on the input   of Kaufman, who was responsible for supervising Plaintiff for most of 2014

and had issues   with Plaintiff that pre-date her protected activity and2) in reviewing Chan's draft,

Brown suggested that one or two "Marginal" ratings be changed to "Good", and suggested

comments clearly meant to further develop Plaintiff as amaîager (Ex HH).

        In addition, Plaintiff s allegation that she previously received more positive evaluations

from other supervisors does not support an inference of retaliation.       ,See   Davies v. N.Y.C. Dep't   of


2
  Although Plaintiff apparently submitted a letter complaint to the EEOC on May lI,2015 (amended on
¡l4ay 27,2015),TA records show that it was not in receipt of a copy ofthose complaints. As such, Plaintiff s
argument to this Court (Docket No. 45) that such complaint "marked the beginning of the hostile work
environment" is disingenuous and misleading, particularly since Plaintiff had been complaining to EEO
that the MPR and other actions were in retaliation for her September 2014 Complaint and stated the same
in her EEOC complaint. Regardless, Chan and Brown were not informed about any extemal complaint
when they administered this review. To the extent the TA did receive a one-page "Notice of Charge of
Discrimination" with "No action required" dated May 18, 2015 (despite the absence of such record on file),
Chan had drafted his MPR prior to that date, by at least May 1 5, 201 5 (Ex GG). ^9ee Berry v. Empire Homes
 Servs.IZC No. CV-06-2354 (DcT) 2010 U.S. Dist. LEXIS 25363,*36-40 (E.D.N.Y.2010) (Retaliation
claim failed where plaintiff claims he was terminated on August 18,2004, a day after filing his first
complaint with the NYSHR, but provided no evidence demonstrating that the company had received notice
of the complaint at the time of his termination.). Regardless, unlike the Berry Plaintiff who was terminated,
there was no "materially adverse action" here, but rather the receipt of an overall "Good" review.

                                                     t4
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 23 of 33



Educ.,563 Fed. Appx. 818, 820 (2d Cir.2014) (the plaintiff "claims that for the past twenty years

she has had a sterling performance record," but she "cannot use her past performance to shield her

from two years of unsatisfactory performance evaluations"; affirming grant of summary

judgment); Johnsonv. N.Y.C. Dep't of Educ.,39 F. Supp. 3d 314,324 (E.D.N.Y. 2014) (stating,

in the context of a discrimination claim, that "a change in performance reviews, without more,

does not lead to an inference   of [an unlawful] motive"; granting summary judgment);

       Drawing such an inference is "even less permissible when a new supervisor is appointed,

who is entitled to set his own standards and agenda . . . . even if those expectations are contrary

to a prior manager's expectations." Id. See Thornley v. Penton Publ'g Inc., 104 F.3d 26, 29 (2d

Cír.1997) ("Whether job performance was satisfactory depends on the employer's criteria for the

performance of the   job-not    the standards that may seem reasonable to the jury or judge"). Thus,

Plaintiff s own perception of her performance and her disagreements with Chan's evaluations

should be largely irrelevant without affirmative evidence demonstrating Defendants intended to

retaliate against her. Chan testified that he had no knowledge of Plaintiff s prior reviews at the

time he prepared her 2014 MPR, and Plaintiff was actually rated better than other employees in

Chan's group, including Analyst Andrew Zsoldos, who was ultimately têrminated for his poor

performance (ExZZ).

       Lastly, Plaintiff alleged to EEO and the EEOC that the retaliation by the Defendants began

immediately following her September complaint and upon Chan's appointment, though Plaintiff

did not file a complaint against Chan, or notify him that she was going to make a complaint against

him, until June 4, 2015 (Ex 8,162), and Chan was not informed about the complàint against Brown

until the instant lawsuit. See, e.g.,ltrrright v. Goord,554 F.3d 255,274 (2dCir.2009) (finding "no

rational juror" could conclude that alleged assault against prisoner by a corrections officer was in



                                                  l5
        Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 24 of 33



retaliation for a prior complaint that did not name the corrections officer or involve an incident in

which he supposedly participated). Her retaliation theory is speculative and incorrect.

        2015 Review:         Plaintiff s 2015 MPR, received on April            l,   2016 was also an overall

"Good", with three "Marginals" in the areas of "Team and Interpersonal skills", "Problem Solving

and Decision Making" and "Organizing and Planning Skills", and, for the same reasons stated

above, would not deter a reasonable employee from complaining. Further, this review was

administered more than one        y"*   uft", Plaintiffs intemal complaint and external complaints,

suggestingnotemporalproximitywhatsoever. SeeClarkCty.Sch.Dist.v.Breeden,532U.3.268,

273-74 (2001) (a lapse of 20 months "suggests, by itself, no causality at all"). Chan provided

legitimate, non-discriminatory reasons for this review, which is the fact that Plaintiff was not

processing her work in a timely and accurate manner, had missed two deadlines on a project that

had already taken Plaintiff nearly seven months to complete (the OBI assignment), and because

Plaintiff had to attend a Respectful Worþlace course            as a result   of instances in which Chan felt

that Plaintiff was being disrespectful. See, e.g.,ExD at 157-159.

        2016   Review: Plaintiffs        2016 rcview was administered in Februny 2017, and she

received an overall "Needs improvement" review. She received this MPR years after her protected

activity, and the review was legitimately based on PlaintifPs continued failure (or perceived

refusal) to handle her assignments in a timely and thorough manner, along with her unprofessional

behavior towards Chan, including repeatedly accusing him as "harassing" her for what were

clearly work-related requests and follow       ups.3       Further, Plaintiffls belief that Brown sought to



3 To the extent Plaintiff alleges that her general accusations that Chan was "harassing" her or being
"disrespectful" constituted protected activity under Title VII, Defendants argue that this was not protected
activity. In order for her actions to constitute protected activity and thereby satis$' the first two elements
of her prima facie claim, Plaintiff must show that her employer "understood, or could reasonably have
understood, that [her] opposition was directed at conduct prohibited by Title YIL" Galdieri-Ambrosini v.
Nat'lRealty&Dev.Corp.,136F.3d276,292(2dCir.1993). Plaintiffsgeneralrequestsforatransferout
                                                      t6
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 25 of 33



"dissuade" her from engaging in protected activity is seriously undermined by the factthat in mid-

20l6,upon learning about the accusations against Chan by Plaintiff, Brown appealed to EEO and

Labor Relation to help guide her with these issues, and thereafter alerted Plaintiff of her rights

under the TA's EEO and other policies.      ^See
                                                   May 10, 2016 e-mail, Ex QQ.

         2017 Review: In February 2}IS,Plaintiff received another overall "Needs Improvement"

for the year 2017 (Ex UU). There is no dispute that this review came long after Plaintiffl s protected

activity, repudiating any notion of a causal connection herc. See Clark Cty. 532 U.S. at 273-:74.

In any event, this review was based on Plaintiffls lack of           progress on long-standing work

assignments (e.g., the Communications Strategy, assigned in August 2016), and her continued

insubordinate behavior towards Chan, which culminated in an outburst in front of other employees.

Moreover, her20l6 and2}fi reviews couldhardly be used           as evidence   to showretaliatory animus,

since   Plaintiff was eligible to and did receive two G'WI's in the two years immediately following

her complaint of discrimination (2015-2016) and her salary increased from $104,733 to $108,965.

         Iry,       Plaintiffls reliance on her prior MPRs, andlor her subjective disagreement with

her annual performance reviews, are insufficient bases to establish inferences of retaliation andlor

to establish sufficient evidence of pretext, nor can she rely on a temporal proximity argument to

sustain such claims.          Davis v. Oyster Bay-East,03-CV-1372,2006 U.S. Dist. LEXIS 82914, at
                       ^See

*42-46 (E.D.N.Y. Mar. 9, 2006) (Feuerstein, J.), affd,220F. App'* 59 (2"d Ctu.2007).




of her unit, or repeated statements that Chan's work-related e-mails and tone was "harassmenf', cannot be
reasonably constiued as voicing opposition to discriminatory conduct, rather than voicing complaints about
garden-variety slights regarding her performance and the terms of her employment. See Int'l Healthcare
Exch., Inlc. v. Gtob. Healthcare Exch., LLC, 470 F. Supp. 2d 345,357 (S.D.N 'Y. 2007) ("[A]mbiguous
complaints that do not make the employer aware of alleged discriminatory misconduct do not constitutê
protêcbd activity."); Setelius v. Nat'l Grid EIec. Sems LLC, No. ll-CV-5528,2014 U.S. Dist. LEXIS
il+ltg,2Ol4WL 4773975, at*2iA (E.D.N.Y. Sept.24,20l4) ("[W]here an employee claims gender-based
discrimination, the employee's informal complaints to management must be gender-based, and not a
general complaint about mistreatment by a supervisor or co-worker'")

                                                      t7
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 26 of 33



   ii.      PlaintifPs dissatisfaction with her work assignments and Chan's work-related
            criticisms, her disagreement about his staffing decisions in his unit, and her
            complaints about Division-wide rules and policies as applicable to her, do not
            amount to actionable claims of retaliation, and Defendants otherwise articulated
            non-retaliatory, business-related reasons for any of its decisions and policies.

         The TA has a legitimate interest in requiring that those who do work on its behalf adhere

to deadlines, provide accurate information, and follow basic work rules governing issues such       as


vacation leave and seniority. These are widespread, common sense rules not unique to Plaintiff.

Plaintiff acknowledged these rules in her deposition (see, e.g.,Ex B at 90:3-10, acknowledging

seniority regarding office assignments and why Dilorenzo replaced her, and Ex B at 6l:13-20

acknowledging Brown's vacation policy in Capital Programs requiring that one Director be present

at all times in a particula,   *ea,   and   see,Ex YY, Brown's schedule for all employees concerning

lunchtirne coverage).

         PlaintifPs chief complaints about her onerous work assignments and lack of support are

wholly unavailing. In fact, Plaintiff continually contradicts herself, on the one hand complaining

that she was not offered participation in high level projects and that she was treated like an Analyst

rather than a high level Director, and on the other hand, complaining that the more visible projects

she was assigned, such as leading a task force to revamp the OBI statement, and developing a

Communications Strategy for Capital Programs, were too time-consuming or technical for her to

complete on time or even altogether, despite being given 6-8 month deadlines (id. at 186), and

admittedly, no deadlines on compiling a Training Manual, which she claims took her 8-9 months,

(id. at 208). The bottom line is, completing the tasks assigned to her by management were part

of herjob. See Brownv. Snow,No. 02 Civ. 7985 (GEL),2006 U.S. Dist. LEXIS 10251 (S.D.N.Y.

Mar. 13, 2006) ("[S]ubjective dissatisfaction with assignments does not constitute            adverse

employment action.") aff'd sub nom. Brown v. Paulson, 236 F.              App'x   654   (2d Cit. 2007)

(summary order); see also, Martinv. MTA Bridges & Tunnels,610 F.Supp.2d238,254 (S.D.N'Y.

                                                      18
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 27 of 33



2009). Further, and as Plaintiff well knows, everyone        on Brown's staff has multiple projects at

one time and performs "Analyst" work and work outside their basic duties, and Plaintiff otherwise

said she did not know what others in the Division were assigned (Pl. Dep. Ex B at2l2:17-23).

         Plaintiff also fully contradicted her claim that she was "denied support staff' at her

deposition, by repeatedly admittingthatthe Analysts in Chan's group have assisted her despite not

being her "direct reports" and that she refused additional intern support offered by Chan. Chan's

decision to "flatten" his organization and have new hires report directly to him was a legitimate

business judgment (see Byrnie 43 F.3d     at 103), based in part on Plaintiff s effective refusal to

acknowledge him as her supervisor and failure to keep him apprised of important information.

This is the structure Chan deemed necèssary in order for his unit to yield the best productivity in

a   time when Capital Programs has undisputedly been under immense internal and public scrutiny.

         Chan was repeatedly interrogated at his deposition about correcting mistakes in the

documents Plaintiff submitted to him (see, e.g.,      D at 214-221). However, holding Plaintiff

accountable    for typos, accurate information, and deadlines is self-evidently legitimate           and

business-related. That Brown removed Plaintiff as her direct point of contact during Chan's

absences cannot be reasonably construed as "materially adverse" as she was not entitled to

responsibility. See Galabya,202 F.3d at 640 (Changes in assignments or responsibilities that do

not "radicalfiy] change" the nature of work are not typically adverse employment actions).

Regardless, Plaintiff carried out this responsibilþ for months following her September 2014

complaint, until an incident in around July 2015 wherein Brown testified she could effectively no

longer trust Plaintiff to come to her directly with work-related information and it was affecting her

ability to do her job (Ex C 312-314). Again, it is not for   a Court or   jury to second guess legitimate

business judgments such as these. Similarly, PlaintifPs claims that she was, e.g.)ì'excluded" from




                                                 t9
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 28 of 33



meetings or asked to provide weekly progress reports are the types of allegations that have been

routinely rejected by this Circuit. Chan v, NYU Downtown Hosp., No. 03 Civ. 3003 (RMB), 2006

U.S. Dist. LEXIS 98887, *24-27-9 (S.D.N.Y. Feb. 14, 2006) (rejecting claim that exclusion from

"important meetings" and being "ostracized" constituted adverse employment action in Title VII

retaliation case); Nicastro v. Runyon, 60 F. Supp . 2d 181, 186 (S.D.N.Y. 1999) (claims of, inter

alia, excessive scrutiny from supervisors cannot form basis of retaliation claim);   See, e.g.,   Mitchell

v. Metro. Transit. Auth. Capital Constr.   Corp.,20l8 U.S. Dist. LEXIS 119223, *38-40 (S.D.N.Y.

20lSX allegations that, inter' alia, manager forbade plaintiff from working with intems               and

demanded that she inform him of her daily work plan were not materially adverse).

   iii.      The memoranda documenting Plaintiffs work progress were not r¡materially
             adverse", and the 2017 Letter of Reinstruction she received amounted to nothing
             other than a warning; Defendants otherwise had legitimate, non-discriminatory
             reasons for these actions, including Plaintiffs progressively poor work
             performance and insubordinate behavior towards Chan

          While Plaintiff received memoranda regarding           *olt   performance issues, these

memoranda, andthe one re-instruction     -   waming Plaintiff about discipline -- which she received

in20l7, amounted to nothing other than warnings. The Second Circuit         has clearly held that oral

and written wamings do not amount to materially adverse conduct in light of its reasoning in

Joseph v. Leavitt, 465 F.3d 87,   9I (2d Cir. 2006), finding "[t]he   application of the [employer's]

disciplinary policies to [the employee], without more, does not constitute adverse employment

action."   See   Lucentiv. Potter,432F. Supp.2d347,363-364 (S.D.N.Y.2000); citing,Stembridge

v. City of New York,88 F. Supp. 2d276 (S.D.N.Y. 2000) (no actionable harm where "reprimand

contained a waming that repetition of improper behavior could result in disciplinary action but

contained no indication of any planned discipline or further action"); Castro v. New York City Bd.

of Educ. Personnel,1998 U.S. Dist. LEXIS 2863, No. 96 Civ. 6314 (MBM)(S.D.N.Y. Mar. 12,



                                                   20
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 29 of 33



1998) ('![A]lthough reprimands and close monitoring may cause an employee embarrassment or

anxiety, such intangible consequences are not materially adverse alterations              of employment

conditions."); see also Tepperwien,663 F.3d at570 (holding thata"counseling memo" containing

mild criticism was not an adverse employment action in part because it "did not place [the plaintiff]

in an active disciplinary process"). Defendants have otherwise clearly articulated legitimate, non-

discriminatory reasons for these memoranda, which are detailed in the memoranda and supported

by records.

    lv        Brown's decision not to pick Plaintiff up in the permanent civil service title of
              "Administrative Staff Analyst" in her group was not 'rmaterially adverse", was
              completely unrelated to Plaintiffs protected activity, and was otherwise
              irrefutably legitimate and non-discriminatory

         Brown's decision to decline permanent status for Plaintiff in the "Administrative Staff

Analyst" title in her group was not "mateÅally adverse". Plaintiff continued to perform the same

job, with the same salary and benefits, before-and after this decision. Regardless, Brown testified

that she made this decision based on Plaintiff s evaluations, which were not at the expected level,

and because she viewed    it   as an opportunity   for Plaintiff to explore jobs in other groups since she

had expressed unhappiness being in Brown's group (336). This decision was made years after

Plaintiff frled her complaint against Brown, demonstrating no causal connection whatsoever to her

protected activity. See Clark,532 U.S. 268,273-74.

   v          Plaintiffs complaints about Chants purportedly demeaning tttone", work-related
              e-mails and criticisms, communication and management style do not amount to
              actionable claims and he has expressed the same high expectations to all his staff

         Insofar as Plaintiffs claims of retaliation rely on Chan's harsh tones or belittling

statements, these allegations are simply not actionable as a matter of     law.   See, e.g., Leehimv. New

YorkCity Dep't of Educ.,No. 17 Civ. 3838 (PAE), 2017 U.S. Dist. LEXIS 192747, *11 (S.D.N.Y.

Nov. 21, 2017) ("[Plaintiff] has alleged what may have been rude and intemperate conduct, but


                                                     2t
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 30 of 33



Title VII provides no remedy for such conduct"); Burlington, 548 U.S. at 68 ("[P]ersonality

conflicts at work that generate antipatþ and snubbing by supervisors and co-workers are not

actionable," quoting      I Barbara   Lindemann & Paul Grossman, Employment Discrimination Law

669 (3d ed. 1996)); Martinez v. N.Y.C. Dep't of Educ., No. 04-CV-2728 (LTSXDFE), 2008 U.S.

Dist. LEXIS 41454, at *40 (S.D.N.Y. lll{.ay 27,2008) ("[I]ncidents where [supervisor] publicly

yelled at   þlaintiffl for various reasons or called him 'shit' . . . constitute,    as a matter of law, the

sorts of petty slights and personality conflicts that are not actionable."); see Coffedv. Xerox Corp.,

No. 07-CV-6114 CJS, 2009 U.S. Dist. LEXIS 84014, at *36-37 (W.D.N.Y. 2009)(finding no

adverse action where supervisors avoided       plaintiff following   a discrimination complaint).

          Context Matters: As this Court stated in Kellman , the context of a particular case is

important. Plaintiff stated in her deposition that the PMA area of Capital Programs had become

"dysfunctional" (p. 339). However, despite PlaintifPs accusations that Chan "harassed" her or

subjected her to a hostile work environment for assigning her work and holding her accountable

for that work, and despite Plaintiff s fervent disagreement with Brown's hiring decisions, her

performance evaluations, and Chan's management style, Plaintiff has not produced and cannot

produce any evidence       - direct or indirect - of retaliatory or discriminatory    animus or pretext for

retaliation.   See   McPhersony. N.Y. City Dep't of Educ.,457     F.3d2ll,2l6       (2nd Cir.20016)(noting


that, "[i]n a discrimination case," the law is "decidedly not interested in the truth of the allegations

against   plaintiff'but is instead "interested in what 'motivated the employer"). Plaintiff should not

be entitled to a trial against her managers "based on pure speculation, no matter how earnestly

held." Ali v. Mount Sinai Hosp., No. 92 Civ.6129 (JGK) NG), 1996 U.S. Dist. LEXIS 8079, at

*22-23 (S.D.N.Y. Jtn. 12, 1996); see Alston v. N,Y. City Transit Auth.,14 F. Supp.2d308,313-

14   (S.D.N.Y. 199S) (awarding employer judgment notwithstanding ajury verdict where employee



                                                     22
         Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 31 of 33



failed to demonstrate as a mattet of law that its proffered reasons for its actions "were pretexts for

retaliation" and emphasizing "'a fact-finder need not, and indeed should not evaluate whether                 a


defendant's stated purpose is unwise or uffeasonable") (quoting DeMarco v. Holy Cross High

Sch., 4 F.3d 166, 170-71    (2dCir.1993).

D.      PLAINTIF'F'S HOSTILE WORK ENVIRONMENT CLAIM X'AILS

        In the absence of any facts whatsoever in the record from which to infer a discriminatory

or retaliatory animus, Plaintiffls claims of hostile work environment fail on their face.a See Alfano

v. Costello, 294 F.3d 365, 375 (2d Cir. 2002); see, e.9., Curtis v. Airborne Freight Corp., 87 F.

Supp. 2:d234,250-51 (S.D.N.Y. 2000)(Title         VII "does not reach    so far as to protect   plaintiffs from

undiscriminating intimidation by bullish and abusive supervisors . ... [Plaintiff] must produce

evidence that she was discriminated against because of her [membership in a protected class]", or

in this case, engagement in protected activity). See Benjamin v. Metro. Transp. Auth., No. 07-cv-

3561 (DAB),20121J.S. Dist. LEXIS 110680, *35, quoting,Alfanov. Costello,294F.3d365 (2d

Cir.2002) ("[M]any bosses are harsh, unjust, and rude. It is therefore important in hostile work

environment cases     to exclude from consideration personnel decisions that lack a linkage or

correlation to the claimed ground of discrimination.")

        Not-withstanding, "[t]o establish that a retaliatory hostile work environment constitutes a

materially adverse change that might dissuade a reasonable worker from reporting activity

prohibited by Title VII, a plaintiff must satisfy the same standard that governs hostile worþlace

claims by showin     g   that the incidents   of harassment following complaints were suffrciently

continuous and concerted to have altered the conditions of his employment ." Villar v. City of N.Y.,


4
  Plaintiff has not alleged any facts in her complaint, nor has she alleged in her deposition or interrogatory
responses, or provided any evidence, that any ofthe purported "harassment" or alleged "adverse" actions
followirig her complaints had anything to with her race, gender, or age. To the extent Plaintiff is still
pursuing such claims, they should be summarily dismissed.

                                                     23
          Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 32 of 33



135 F. Supp.3d 105, 137 (S.D.N.Y.2015) quoting,Rascov. BT Radianz,No.05                       Civ.7147,2009

U.S. Dist. LEXIS 21540,at*47 (S.D.N.Y. Mar.17,2009).

         Plaintiff has not provided any evidence of intimidation, ridicule, insult, or hostility

concerning her protected activþ, but merely complains about inferior performance reviews, work-

related criticisms, and harsh and demeaning tones by a manager         -   these are the types of claims this

Circuit have consistently rejected. "Allegations of even constant reprimands and work criticism

by themselves are not sufficient to establish a hostile environment claim."" Lucenti v. Potter,432

F. Supp. 2d347,362 (S.D.N.Y. 2006); Andersonv. New York,614 F. Supp. 2d404,424 (S.D.N.Y.

2009, aff'd sub nom. Anderson v. Cahill, 417       F.   App'x 92 (2d Cir. 20ll); see'also Littlejohn, T95

F.3d at 321 (allegations that a supervisor made negative statements about plaintiff, was impatient

and used harsh tones      with plaintiff, and wrongfully reprimanded plaintiff, inter alia, did not        state

a   claim for hostile work environment); See Villar, 135 F. Supp. 3d þlaintiff        s   claims that she was,

¿rmong other things, being denied supervisory      responsibilities, reassigned her from      a   private offrce

to the front desk, yelled at once, and had a lower evaluation neither sufficiently severe nor

pervasive to alter the conditions of her employment nor extraordinarily severe or physically

threatening).5 No reasonable juror could frnd that PlaintifPs allegations amounted to an unlawful

hostile work environment.

E.       PLAINTIFF"S CLAIMS UNDER 42 U.S.C. S$ 1981 and 1983 MUST BE DISMISSEI)

         Plaintiff   s $1983 claims for disparate treatment, hostile work environment, retaliation, and

apatlemand practice of discrimination clearly duplicate her discrimination claims under Title VII,

and are not based on a distinct violation of a constitutional right; they otherwise fail for all the



5 Worth noting is that despite the purportedly unbearable work environment and requests for a quick
reassignment out of the Division, Plaintiffcould barely recall at her deposition applying for more than one
or two positions since filing her September 2014 complaint, and she will not apply for alateral transfer
(351-2). See, e.g., Field v. Tonawanda City School District,604 F. Supp. 2d 544, 567 (V/.D.N.Y. 2009).

                                                    24
             Case 1:16-cv-09957-VSB Document 54 Filed 03/07/19 Page 33 of 33



reasons stated above. Pqttersonv. County of Oneida, New York,375 F.3d 206,224                (2dCir.2004)

(citing Whidbee v. Garzarelli Food Specialties, lnc.,223 F .3d 62,68-69 (2d Cir. 2000). Further,

even assuming her claims alleged a violation of legal rights separate and distinct from her Title

VII claim, "when the defendant         sued for discrimination under $1981 or $ 1983 is a municipality

. . . the   plaintiff is required to show that the challenged   acts were performed pursuant to a municipal

policy or custom." Patterson,375 F.3d at226; Monell v. Dept. of Social Servs.,436 U.S. 658,694

(1978). Plaintiff has failed to allege or proffer any evidence that the TA had a custom or policy

of discrimination because it allegedly acquiesced in or condoned unlawful discrimination, the

record does not support these allegations. Pl Dep at            202:l-6.   There is no basis whatsoever to

findthe Defendants individually liable under $$1981 and 1983 for all ofthe reasons detailed above.

See   Backv. Hastings on Hudson Union Free School District,365 F.3d 107, 122 (2d Cir. 2004).

                                               CONCLUSION

            For the foregoing reasons the Transit Authority's Motion for Summary Judgment should

be granted in its entirety pursuant to Rule 56 of the Federal Rules of        Civil Procedure, and f'or such

other and further relief as this Court may deemed just and proper.

Dated:        Brooklyn, New York
              March 7,2019
                                               Respectfully submiued
                                               JAMES B. HENLY
                                               Vice President &, General Counsel, NYCT
                                               Attorney for the Defendants
                                               130 Livingston Street - Rm. 1212,
                                               Brooklyn, New York ll20l
                                               (718) 694-3893
                                               By: lslMørielA. Thompson
                                                MARIEL A. THOMPSON




                                                       25
